The appeal here is from final decree of foreclosure in favor of complainant of a mortgage securing note in the sum of $8,000.00.
The only real question presented is whether or not the evidence is sufficient to warrant the findings of the Master and the findings and decree of the Chancellor based thereon.
There is ample substantial evidence to support the findings and decree.
The evidence shows in short that appellant for a consideration of $10,000.00, being cash in the sum of $2,000.00 and four notes for $2,000.00 each secured by a mortgage which is the subject of this foreclosure, was allowed to retain property covered by the mortgage which he had agreed to convey to appellee for an agreed consideration of $30,000.00, as a part payment for other property conveyed by appellee to appellant, and which property agreed to be conveyed by appellant, appellee has agreed to convey to another for $20,000.00.
Therefore, the decree should be affirmed.
It is so ordered.
Affirmed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and TERRELL, J., concur in the opinion and judgment. *Page 832